

CONTRACT OF SALE




 


EMBASSY INDUSTRIES INC.


Seller










- with -






TELL REALTY LLC




Purchaser








Premises:
 
300 Smith Street
Farmingdale, New York



















Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554

--------------------------------------------------------------------------------


 
CONTRACT dated as of February 27, 2007, by and between EMBASSY INDUSTRIES, INC.,
a New York Corporation, having its principal office at 445 Broad Hollow Road,
Suite 100, Melville, New York, 11747 (the, “Seller”), and TELL REALTY LLC, a New
York limited liability company, having its principal office at 58-51 Maspeth
Avenue, Maspeth, New York, 11378, (“Purchaser”).


WITNESSETH:


WHEREAS, Seller owns a parcel of land with the improvements erected thereon, as
follows:


being in Farmingdale, Town of Babylon, County of Suffolk, State of New York;
known by street address 300 Smith Street, Farmingdale, New York; and designated
as District 100; Section 5; Block 1; Lot 11 on the Land and Tax Map of Suffolk
County, as more particularly described on Schedule A annexed hereto (the
“Property”);


WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller, the Premises (as hereinafter defined) on the terms and conditions
set forth herein;


NOW, THEREFORE, in consideration of these premises and the mutual covenants, the
parties hereby covenant and agree as follows:




SECTION 1
SALE OF PREMISES AND ACCEPTABLE TITLE
 
1.1 Seller shall sell to Purchaser and Purchaser shall purchase from Seller, at
the price and upon the terms and conditions set forth herein: (a) the Property,
(b) all buildings (the “Buildings”) and improvements, if any, situated thereon
(collectively, the “Improvements”) (c) all right, title and interest of Seller,
if any, in and to the land lying in the bed of any street or highway in front of
or adjoining the Property to the center line thereof and to any unpaid award for
any taking thereof by condemnation, or any damage to the Property by reason of a
change of grade of any street or highway; (d) the appurtenances, (e) all right,
title and interest of Seller, in and to the fixtures equipment and other
personal property attached to the Buildings and/or listed on Schedule B attached
hereto; and (f) all licenses, permits, certificates, warranties, and the like
pertaining to the ownership, use and occupancy of the Property (collectively,
the “Personal Property”). The Property, the Improvements, the Personal Property
and the other interests being sold and purchased as provided in this subsection
1.1 are referred to, collectively, as the “Premises”.
 
1.2 A. Seller shall convey and Purchaser shall accept fee simple title to the
Premises in accordance with the terms of this Contract, subject only to (a) the
matters (“Permitted Exceptions”) set forth in Schedule C attached to and made a
part of this Contract and such other matters as Purchaser has agreed to take
subject to, and (b) such other matters as any other reputable title insurance
company selected by Purchaser and licensed to do business in the State of New
York (the “Title Company”) shall be willing, without special premium, to omit as
exceptions to coverage or with Purchaser's consent to except with insurance
against collection out of, or enforcement against the Premises.
1

--------------------------------------------------------------------------------


 
B. Within twenty (20) days after the date of this Contract, Purchaser shall
order a title report and shall instruct the Title Company to deliver to Seller’s
attorneys, a title commitment (the “Title Commitment”). Exceptions to title
which are not set forth on Schedule "C" shall each be a "Title Defect."
 
C. Seller shall be entitled to a reasonable adjournment of the Closing Date up
to ninety (90) days, in order to give Seller an opportunity to remove any Title
Defect, however, Seller shall not be required to bring any action or proceeding
or otherwise incur any expense in excess of $100,000.00 ("Title Expense") to
remove any Title Defect. The existence of any taxes, liens, or encumbrances,
other than the Permitted Exceptions, shall not be objections to title if
properly executed instruments necessary to satisfy the same are delivered to the
Title Company at or before the Closing, together with recording and filing fees,
if any, so that the Title Company may omit such taxes, liens, or encumbrances
from its schedule of exceptions to title. If the Premises or any part thereof is
subject to any lien, the amount of which has not been fixed, the same shall not
be a Title Defect provided the Title Company shall insure Purchaser against
collection of such lien from the Premises. Notwithstanding anything to the
contrary, Seller shall pay and discharge, without limit as to amount, all
mortgages, consensual liens, mechanic's liens, municipal liens and judgments
against Seller.
 
D. In the event there exists any Title Defect which Seller is unable to cure as
described in paragraph (C) above at the time of Closing, Purchaser shall have
the option of (i) closing title, notwithstanding such Title Defect, without any
abatement of the Purchase Price, other than the Title Expense, or (ii) canceling
this Contract by written notice to Seller within ten (10) days after Purchaser
receives written notice from Seller that it will be unable to cure such Title
Defect. In the event Purchaser elects to cancel this Contract by reason of the
foregoing, the Downpayment (as hereinafter defined in Section 15) shall be
returned promptly to Purchaser, together with the net cost of title examination,
and neither party under this Contract shall have any further obligation to the
other, except that Purchaser and Seller shall continue to remain liable under
the provisions of subsection 3.2D and Section 12 hereof.
 
1.3 Responsibility for Violations.
 
A. Except as provided herein, all notes or notices of violations of law or
governmental ordinances, orders or requirements which were noted or issued prior
to the date of the Investigation Period Notice Date (defined below) by any
governmental department, agency or bureau having jurisdiction as to conditions
affecting the Premises shall be removed by or complied with by Seller. If such
removal or compliance has not been completed prior to the Closing, Seller shall
pay to Purchaser at the Closing the reasonably estimated unpaid cost to effect
or complete such removal or compliance, and Purchaser shall be required to
accept title to the Premises subject thereto. Purchaser shall take title subject
to all such notes or notices of violations noted or issued on or after the date
of the Investigation Period Notice Date. Seller shall be responsible to pay, at
or prior to Closing, any fines or penalties arising from violations arising
prior to Closing.
2

--------------------------------------------------------------------------------


 
B. If required, Seller, upon written request by Purchaser, shall promptly
furnish to Purchaser written authorizations to make any necessary searches for
the purposes of determining whether notes or notices of violations have been
noted or issued with respect to the Premises.
 
SECTION 2
PURCHASE PRICE AND DOWNPAYMENT


2.1 The purchase price (“Purchase Price”) to be paid by Purchaser to Seller for
the Premises is SIX MILLION THREE HUNDRED THOUSAND AND 00/100 ($6,300,000.00)
DOLLARS.
 
2.2 Upon execution of this Contract, Purchaser shall pay to Seller THREE HUNDRED
FIFTEEN THOUSAND AND 00/100 ($315,000.00) DOLLARS, by check, subject to
collection, payable to the order of, or by wire transfer to, CERTILMAN BALIN
ADLER & HYMAN, LLP, AS ATTORNEY (the “Escrow Agent”), who shall hold and
disburse the proceeds and interest earned thereon, if any, (the “Initial
Payment”) in accordance with the provisions of Section 15 hereof.  
 
2.3 Within three (3) business days following the end of the Investigation Period
Notice Date (hereinafter defined) and failure of Purchaser to cancel this
Contract of Sale, THREE HUNDRED FIFTEEN THOUSAND AND 00/100 ($315,000.00)
DOLLARS, by check, subject to collection, payable to the order of, or by wire
transfer to, CERTILMAN BALIN ADLER & HYMAN, LLP, AS ATTORNEY (the “Escrow
Agent”), who shall hold and disburse the proceeds and interest earned thereon,
if any, (the “Additional Payment”) in accordance with the provisions of Section
15 hereof. The Initial Payment and Additional Payment shall hereinafter
collectively be referred to as the "Downpayment".
 
2.4 On the Closing Date (as such term is defined herein), Purchaser shall pay to
Seller or its designees the balance of the Purchase Price, in the amount of FIVE
MILLION SIX HUNDRED SEVENTY THOUSAND AND 00/100 ($5,670,000.00) DOLLARS, after
receiving credit for the Downpayment.
 
2.5 All sums which are to be paid to Seller under this Contract shall be paid by
unendorsed certified or cashier’s checks drawn on a bank which is a member of
the New York Clearinghouse, or by wire transfer. Upon three (3) business days’
written notice from Seller (which may be by e-mail or facsimile to Purchaser's
attorneys), Purchaser shall deliver separate checks at Closing or make separate
wire transfers in the number and amounts requested by Seller as designated in
such notice.
3

--------------------------------------------------------------------------------




SECTION 3
INVESTIGATION PERIOD AND CLOSING DATE


3.1 A. Purchaser shall have a period of forty-five (45) days from the date of
full execution (the “Investigation Period”) within which it may conduct
investigations and studies concerning the Premises. (Such investigations and
studies are hereinafter referred to as the “Purchaser’s Investigation Period
Permitted Activities”). Any report prepared by a party other than Purchaser in
performing such investigations shall hereinafter be referred to as a “Report”.
Purchaser’s Investigation Period Permitted Activities shall be performed
pursuant to the provisions of subsection 3.2 below.
 
B. During the Investigation Period, Purchaser shall have the opportunity to
inspect the Premises which inspection may include, but shall not be limited to
(i) an environmental survey and/or assessment (inclusive of a Phase II
assessment) to determine the existence of pollutants and/or contaminants and/or
hazardous and/or toxic substances, materials and/or chemicals as defined in
Environmental Laws (defined in subsection 16.2) (hereinafter referred to
collectively or individually as “Hazardous Substances”), (ii) inspection of any
underground storage tanks, (iii) compliance with all applicable laws, statutes,
rules and regulations imposed by any relevant governmental authority having
jurisdiction over the Premises, (iv) inquiries as to any existing tenancies or
occupancies (if any), and (v) all other matters reasonably affecting or
reasonably related to the transaction as may be appropriate.
 
C. If, at or prior to the expiration of the Investigation Period, Purchaser
shall not be fully satisfied, in Purchaser’s sole discretion for any or no
reason, as to the suitability of the Premises and all factors concerning same,
then, in such event, Purchaser shall have the right to cancel this Contract by
notice to Seller on or before the last day of the Investigation Period (such
date hereinafter referred to as the “Investigation Period Notice Date”), time
being “of the essence”. In such event, any Report prepared in connection
therewith shall be delivered to Seller. Any notice purporting to cancel this
Contract pursuant to the provisions of this subsection 3.1C after the
Investigation Period Notice Date shall be void and of no force and effect. In
the event Purchaser cancels this Contract, as provided herein, the sole
liability of Seller shall be to cause the Escrow Agent to refund the Downpayment
within ten (10) days after receipt of Purchaser’s cancellation notice. Upon such
reimbursement, this Contract shall be null and void and the parties hereto shall
be relieved of all further obligations and liabilities other than any arising
under subsection 3.2D and Section 12 hereof.
 
D. In the event Purchaser does not cancel this Contract as provided in
subsection 3.1C, then, in such event, Seller and Purchaser shall proceed with
the transaction contemplated herein in accordance with the terms hereof.
 
3.2 A.  “Purchaser’s Investigation Period Permitted Activities” shall be
performed and conducted at Purchaser’s sole cost and expense and in all respects
in a commercially reasonable manner by Purchaser, its employees, agents, and
independent contractors and Seller shall cooperate in such activities, and
provide Purchaser with all plans, reports, warranties, relative to the Building
and/or Premises to the extent same are in Seller's possession (at no cost to
Seller). In connection with the foregoing, and for the purpose of conducting and
performing Purchaser’s Permitted Activities, Purchaser and its employees,
agents, and independent contractors shall have the right and license, during the
Investigation Period, to enter onto the Premises as described in Section B
below.
4

--------------------------------------------------------------------------------


 
B. In order to obtain entry to the Premises where necessary to perform
Purchaser's Investigation Period Permitted Activities, Purchaser and its
employees, agents and independent contractors and representatives shall notify
by telephone JOSEPH GIACALONE, a representative of Seller, at (631) 694-9800 of
the identity of each of the parties intending to enter the Premises and the
approximate period of time during which they will be located on the Premises.
Seller shall coordinate each and every entry by Purchaser and/or its agents upon
the Premises.
 
C. Prior to any entry upon the Premises to conduct any inspection, Purchaser
shall furnish, or cause its contractors or agents to furnish, to Seller,
evidence of insurance insuring Seller from and against liability resulting from
injury to or death of any person or persons and damage to or destruction of
property, in an amount not less than THREE MILLION ($3,000,000.00) DOLLARS,
combined single limits, of which TWO MILLION ($2,000,000.00) DOLLARS may be by
means of an umbrella policy.
 
D. Purchaser shall indemnify, protect, save, defend and hold forever harmless
Seller from and against all liabilities, obligations, claims, damages,
judgments, awards, penalties, costs, and expenses including, without limitation,
reasonable attorney’s fees and court costs at all levels of proceedings, which
Seller may incur, suffer or sustain, or for which Seller may become obligated or
liable by reason of any act or omission on the part of Purchaser, its employees,
agents, and/or independent contractors in the performance of conduct of
Purchaser’s Investigation Period Permitted Activities or by reason of any injury
to or death of persons or loss of or damage to property in connection with, or
as a result of, any such entry or entries upon or use of the Premises by
Purchaser, its employees, agents, and/or independent contractors in connection
with Purchaser’s Investigation Period Permitted Activities or as a result of any
liens for labor or services performed and/or materials furnished by or for the
account of Purchaser in respect of the Premises. In the event this Contract
terminates for any reason, Purchaser shall also be obligated to restore the
Premises to substantially the same condition in which it existed prior to the
commencement of Purchaser’s activities thereon. The provisions of this
subsection D shall survive any termination of this Contract.
 
3.3 Except as otherwise provided in this Contract, the closing of title pursuant
to this Contract (the "Closing") shall take place at the office of Seller's
counsel or at the offices of Purchaser's lender or such lender's attorneys,
provided such offices are in Nassau, Suffolk, Queens or New York counties on or
about forty-five (45) days following the Investigation Period Notice Date. (The
actual date of the Closing is hereinafter referred to as the "Closing Date").
5

--------------------------------------------------------------------------------




SECTION 4
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller warrants and represents to Purchaser as follows:


4.1 Neither the execution of this Contract nor the consummation by Seller of the
transactions contemplated by this Contract will (a) conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default, or
result in a termination of, any agreement or instrument to which Seller is a
party, (b) violate any restriction to which Seller is subject, or (c) result in
the creation of any lien, charge or encumbrance upon the Premises or any part
thereof.
 
4.2 Seller is a corporation, duly organized, validly existing and in good
standing under the laws of the State of New York, authorized to conduct business
in the State of New York, and is the sole owner of the Premises.
 
4.3 Seller has all requisite power and authority, has taken all actions required
by its organizational documents and applicable law, and has obtained all
consents which are necessary to authorize or enable it to execute and deliver
this Contract and to consummate the transactions contemplated in this Contract.
The individual executing this Contract on Seller’s behalf has been duly
authorized and is empowered to bind Seller to this Contract.
 
4.4 Seller has not filed for relief as a debtor under any state receivership
laws or federal bankruptcy laws.
 
4.5 Seller, to the best of its knowledge and except as set forth on the attached
Schedule "D", does not know of, and has not received any written notice of, the
presence of environmentally hazardous conditions and/or substances emanating
from the Premises.
 
4.6 To the best of Seller's knowledge, there are no underground storage tanks at
the Premises that have not been legally abandoned.
 
4.7 Seller is not currently insolvent, and the execution and delivery of this
Contract by Seller, nor Seller’s performance of Seller’s obligations hereunder
will render the Seller insolvent.
 
4.8 There are no outstanding contracts made by Seller for any improvements to
the Premises which have not been fully paid for. This provision shall survive
Closing.
 
4.9 Seller shall cause to be discharged all mechanic’s or materialmen’s liens
arising from work or materials furnished to the Premises prior to the Closing.
 
4.10 Except as set forth on Schedule "E" annexed hereto, there are currently no
outstanding service or maintenance contracts with respect to the Premises
("Service Contracts") to which the Seller is party relating to the ownership,
operation or use of the Premises which will impose an obligation on Purchaser,
and with respect to these Schedule "E" agreements, each may be cancelled on
thirty (30) days notice without penalty. Purchaser shall be under no obligation
to assume any such contract for service or maintenance to the Premises from and
after Closing. except as set forth on Schedule "E". This provision shall survive
Closing.
6

--------------------------------------------------------------------------------


 
4.11 Seller has not heretofore conveyed any easements, or air rights or other
development rights affecting or appurtenant to the Premises. This provision
shall survive Closing.
 
4.12 Seller agrees that it has not, and shall not, without obtaining Purchaser’s
prior written consent in each instance:
 
(a) enter into any contract to sell any rights affecting or appurtenant to the
Premises;
 
(b)  initiate, join in or consent to any change in any private restrictive
covenant, easement or zoning or land use ordinance limited the uses which may be
made of the Premises or any part thereof;
 
(c)  structurally alter the Premises except as may be necessary to (i) keep the
Premises in reasonably safe and secure condition, or (ii) as required by law;
 
(d)  Mortgage or otherwise encumber the Premises other than those mortgages and
encumbrances presently affecting the Premises as of the date of this Contract;
but nevertheless, nothing herein shall diminish Seller’s obligations to deliver
title in accordance with the terms of this Contract; and
 
(e) Seller shall not enter into any new lease, license or occupancy agreement
with respect to any portion of the Premises.
 
4.13 Seller shall maintain the fire and liability insurance policies covering
the Premises; and shall maintain the same in full force and effect (or replace
the same with equivalent or better coverage) between now and the date of
Closing.
 
4.14 There are no leases, subleases, licenses or other occupancy agreements
affecting the Premises nor are there any Unfunded Leasing Costs (hereafter
defined) as respect the Premises. The term Unfunded Leasing Costs means
brokerage commissions, free rent or rent credits, tenant improvement or work
letter allowances and/or any other costs to be paid or incurred as a result of
an occupancy at the Premises or any termination of an occupancy at the Premises.
This provision shall survive Closing.
 
4.15 There are no persons employed by Seller at the Premises for whom Purchaser
shall have any responsibility for subsequent to Closing. This provision shall
survive Closing.
 
4.16 Seller is not a foreign person as defined in Section 1445 of the Internal
Revenue Code and the regulations promulgated thereunder.
 
4.17 At Closing, Seller shall deliver to Purchaser blueprints, drawings, plans
and specifications in respect to the Premises to the extent in the possession or
control of Seller, together with any unexpired warranties for the roof and other
mechanical systems, including HVAC and Seller’s books and records relating to
the maintenance, upkeep and repair of the Premises during Seller’s ownership.
7

--------------------------------------------------------------------------------


 
SECTION 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER


5.1 Purchaser warrants and represents to Seller that as of the date hereof:
 
A. Neither the execution of this Contract nor the consummation by Purchaser of
the transaction contemplated by this Contract will (i) conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default,
or result in a termination of, any agreement or instrument to which Purchaser is
a party, (ii) violate any restriction to which Purchaser is subject or (iii)
constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance, judgment, rule, decree or order.
 
5.2 Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of New York.
 
5.3 Purchaser has, or will have at Closing, all requisite authority, has taken
all actions required by its organizational documents and applicable law, and has
obtained all consents which are necessary to authorize or enable it to execute
and deliver this Contract and to consummate the transactions contemplated in
this Contract. The individuals executing this Contract on Purchaser’s behalf
have been duly authorized and are empowered to bind Purchaser to this Contract.
 
SECTION 6
SELLER’S OBLIGATIONS AS TO LEASES


6.1 Seller shall deliver possession of the Premises to Purchaser at the Closing
vacant and free from any leases, agreements, licenses or other rights of
possession.
 
SECTION 7
CONDITIONS PRECEDENT


7.1 Purchaser’s obligation to close title pursuant to the terms of this Contract
is subject to and conditioned upon the following:
 
A. Each of the representations and warranties made by Seller in Section 5 hereof
being true and complete in all material respects on the Closing Date as if made
on and as of such date. At the Closing, Seller shall deliver to Purchaser a
certification to this effect; and
 
8

--------------------------------------------------------------------------------


B. Seller shall have performed all obligations which it is required to perform
pursuant to the provisions of this Contract.
 
7.2 Seller’s obligation to consummate the sale of the Premises pursuant to the
terms of this Contract is subject to and conditioned upon the following:
 
A.  Each of the representations and warranties made by Purchaser in Section 5
hereof being true and complete on the Closing Date as if made on and as of such
date. At the Closing, Purchaser shall deliver to Seller a certification to this
effect.
 
B. Purchaser shall have performed all obligations which it is required to
perform pursuant to the provisions of this Contract.
 
7.3 Seller covenants that between the date of the Contract and the Closing:
 
A. Seller shall not modify or amend any existing contracts regarding the
operation and maintenance of the buildings, including the Service Contracts or
enter into any new service contract.
 
B.  Seller shall maintain the Premises consistent with its past course of
maintenance, such that it is, as of Closing, in substantially the same condition
existing as of the expiration of the Investigation Period, reasonable wear and
tear excepted.
 
C.  Seller shall maintain in full force and effect until the Closing, all
insurance policies on the Premises which exist as of the date of the Contract.
 
D.  No fixtures, equipment or personal property included in this sale shall be
removed from the Premises unless the same are replaced with similar items of at
least equal quality prior to the Closing.
 
E.  Seller shall not intentionally place any lien or other encumbrance upon or
otherwise affecting the Premises, nor shall Seller enter into any lease or other
occupancy agreement for any part of the Premises.
 


SECTION 8
SELLER’S CLOSING OBLIGATIONS


At the Closing, Seller shall deliver the following to Purchaser:
 
8.1 A statutory form of Bargain and Sale Deed With Covenants against Grantor's
Acts, containing the covenant required by Section 13 of the Lien Law, and
properly executed in proper form for recording so as to convey to Purchaser fee
simple title to the Premises, subject only to the Permitted Exceptions.
 
9

--------------------------------------------------------------------------------


8.2 A form TP-584 duly executed by Seller, a New York State Equalization Form
(RP-5217) executed by Seller, and any other instruments, affidavits and/or tax
returns as are customarily executed by the seller of an interest in real
property in connection with the recording of a deed.
 
8.3 The Service Contracts, which shall be initialed by Purchaser, to the extent
same are assignable by Seller to Purchaser as set forth on Schedule "E".
 
8.4 To the extent they are then in Seller’s possession and not posted at the
Premises, certificates, licenses, permits, authorizations and approvals issued
for or with respect to the Premises by governmental and quasi-governmental
authorities having jurisdiction.
 
8.5 An assignment to Purchaser, without recourse or warranty, of all of the
interest of Seller in those Service Contracts, insurance policies, certificates,
permits and other documents to be delivered to Purchaser at the Closing which
are then in effect and are assignable by Seller to Purchaser.
 
8.6 A Non-foreign affidavit with respect to Seller as required by IRC Section
1445(b)(2) of the Internal Revenue Code of 1986, as amended (“Code”) and the
regulations issued thereunder, and Purchaser shall not deduct or withhold any
portion of the Purchase Price pursuant to Section 1445 of the Code.
 
8.7 Such affidavits as the Title Company may reasonably require in order to omit
from its title insurance policy all exceptions for judgments, bankruptcies or
other returns against persons or entities whose names are the same or similar to
Seller’s name; and other documents as the Title Company may reasonably require.
 
8.8 Checks to the appropriate officers in payment of all applicable real
property transfer taxes and copies of any required tax returns therefor executed
by Seller, unless Seller elects to have Purchaser pay any of such taxes and
credit Purchaser with the amount thereof.
 
8.9 To the extent that they are then in Seller’s possession, copies of current
maintenance records. Seller shall make all other Building files available to
Purchaser for copying.
 
8.10 A resolution of Seller authorizing the sale and delivery of the deed and
setting forth facts showing that the transfer complies with all applicable law.
 
8.11 Letter authorizing the Escrow Agent to disburse the Downpayment to Seller.
 
10

--------------------------------------------------------------------------------


8.12 Exclusive possession of the Premises in the condition required by this
Contract, and keys for the Building and any fences and/or gates to the extent
that same are in Seller’s possession.
 
8.13 A Bill of Sale for the Personal Property.
 
SECTION 9
PURCHASER’S CLOSING OBLIGATIONS


At the Closing, Purchaser shall:
 
9.1 Deliver the balance of the Purchase Price, subject to adjustment as provided
in this Contract, by immediately available federal funds transferred by wire to
such account(s) in such bank(s) as Seller shall designate; or by certified or
official bank check(s) to Seller and/or its designees, at Seller’s option.
 
9.2 Deliver to Seller, a letter authorizing the Escrow Agent to disburse the
Downpayment to Seller.
 
9.3 Deliver to Seller the certification referred to in subsection 7.2A.
 
9.4 Deliver to Seller a form 1099B prepared by Seller.
 
9.5 Cause the deed to be recorded, duly complete all required real property
transfer tax returns and cause all such returns and checks in payment of such
taxes to be delivered to the Title Company for filing with the appropriate
offices promptly after the Closing.
 
9.6 Deliver to Seller such other documents as are required by this Contract to
be delivered by Purchaser or as reasonably requested by Seller in order to
effectuate the provisions of this Contract.
 
9.7 Execute and deliver to Seller an assumption of Service Contracts to be
assumed by Purchaser.
11

--------------------------------------------------------------------------------




SECTION 10
APPORTIONMENTS AND OTHER PAYMENTS


10.1 The following apportionments shall be made between the parties at the
Closing as of the close of business on the day immediately prior to the Closing
Date:
 
A. real estate taxes, water charges and sewer rents, if any, on the basis of the
lien period for which assessed, except if there is a water meter on the
Premises, apportionment at Closing shall be based on the actual reading, which
shall be taken no more than thirty (30) days prior to Closing, subject to
adjustment after Closing when the next reading is available;
 
If the Closing shall occur before a new tax rate is fixed, the apportionment of
taxes at the Closing shall be based upon the tax rate for the immediately
preceding period applied to the latest assessed valuation. Installments for
assessments noted against the Premises prior to Closing shall be the
responsibility of the Seller;
 
B. value of fuel stored on the Premises, if any, at the price then charged by
Seller’s supplier, including any taxes, based upon a statement of such supplier
dated within the week of Closing;
 
C. charges under any transferrable Service Contracts; and
 
D. any other sums required to be paid by either party to the other at the
Closing pursuant to the provisions of this Contract. 
 
10.2 In the event the net apportionment or payment is required to be made by
Purchaser, the amount due shall be added to the payment due at the Closing and
paid either by wire transfer or by certified check or official bank check; or,
in the event the net apportionment or payment is required to be made by Seller,
the amount due shall be applied, as a credit against the amount due at the
Closing. Adjustments may be made by personal check up to $5,000.00.
 
10.3 The parties hereto agree that any errors or omissions in computing
apportionments at the Closing shall be corrected promptly after discovery, but
in no event later than six (6) months after the Closing.
 
10.4 Seller shall pay the New York State transfer tax on the deed of conveyance.
Purchaser shall pay the following costs: any transfer taxes imposed upon a
Purchaser by statute, if any, the title insurance premium and the services
charged by the Title Company (if any), the cost of all recording charges in
connection with the Closing other than charges and costs incurred to record
documents in connection with the clearing of title by Seller pursuant to this
Contract (which recording charges and costs and Title Company service fees shall
be paid by Seller), except as otherwise provided herein.
 
12

--------------------------------------------------------------------------------


10.5 Seller agrees to cooperate with Purchaser, at no cost to Seller, with
regard to any request by Purchaser to take an assignment to its lender of any
existing mortgages encumbering the Premises.
 
10.6 The provisions of this Section 10 shall survive the Closing in accordance
with the terms hereof.
 
SECTION 11
TERMINATION AND REMEDIES


11.1 In the event that on the Closing Date or after any permitted adjournment of
the Closing Date, if Seller shall have been unable to perform any material
covenant and/or agreement contained herein which is to be performed by Seller,
or if any of the conditions precedent to Purchaser’s obligation to consummate
the transactions contemplated hereby shall have failed to occur due to Seller's
inability to perform same, Purchaser may, at its option (i) terminate this
Contract by giving written notice of termination to Seller, in which event
Purchaser shall (a) receive a refund of the Downpayment and (b) Purchaser shall
receive from Seller the net costs of Purchaser's title search and survey fees,
and thereafter neither party under this Contract shall have any further
obligation to the other, or (ii) close title to the Premises without any
abatement of the Purchase Price, in which event Purchaser shall be deemed to
have waived any rights it may have had on account of such untruth, failure to
perform or failure to occur. Notwithstanding the foregoing, if Seller defaults
under the terms of the Contract, Purchaser shall have all rights and remedies
available to it in law or equity, including specific performance.
 
11.2 If Purchaser defaults and fails to cure said default within five (5) days
after receipt of written notice, the entire damages which Seller will thereby
sustain cannot be exactly determined; therefore, it is agreed that in the event
of any default by Purchaser, all amounts paid by Purchaser as a deposit pursuant
to this Contract shall be considered as liquidated damages for such default by
Purchaser, and shall become the exclusive property of, and be permanently
retained by Seller as Seller’s sole remedy and Purchaser’s sole obligation in
any and all events. Seller shall retain such amounts as liquidated damages and
no further rights or causes of action shall remain against Purchaser, nor shall
Purchaser have any further rights under this Contract or otherwise, with respect
to Seller, except that Purchaser and Seller shall continue to remain liable
under the provisions of subsection 3.2 D and Section 12 hereof.
 
SECTION 12
BROKER


12.1 Seller and Purchaser each represent and warrant to the other that no
broker, finder or similar persons other than CLEVA/PHILIPS and OXFORD & SIMPSON
(collectively, “Broker”) was involved in or connected with this transaction.
Purchaser further represents that no other broker, finder or similar person
other than CLEVA/PHILIPS brought the Premises to the attention of Purchaser.
Purchaser and Seller each hereby indemnify and agree to defend, save and hold
the other harmless of and from all loss, cost, liability and expense, including,
without limitation, reasonable attorneys’ fees, which may be incurred by the
other in connection with any claim for commission or other compensation asserted
against such party, whether based on a claim of brokerage, or based on a
contract, quasi-contract or tort, made by any person, firm or corporation other
than Broker who claims to have dealt with the other party, i.e., Seller or
Purchaser, as the case may be, in connection with this transaction. Seller shall
pay Broker pursuant to a separate agreement between Seller and Broker, and shall
hold Purchaser harmless from and indemnify it against any claims made by such
Broker by reason of Seller's non-payment of such commission due Broker.
13

--------------------------------------------------------------------------------


 
The representations and obligations under this Section 12 shall survive the
Closing or, if the Closing does not occur for any reason, shall survive the
termination of this Contract.
 


SECTION 13
NOTICES


13.1 Any notice required to be given hereunder shall be given in writing by
depositing such notice in a post-paid wrapper, in an official depository under
the exclusive care and custody of the United States Postal Service within New
York State, or by Express Mail, Federal Express or messenger service (with
proper receipt therefor), addressed to the party at the address hereinabove set
forth with a copy of any such notice by a similar method of delivery or by fax
transmission (with proper receipt therefor and a copy sent by mail)
simultaneously to the attorney for such party as follows:
 
IF TO SELLER:
Embassy Industries, Inc.
445 Broad Hollow Road, Suite 100
Melville, New York 1747
Attention: Richard Horowitz
Tel. (631) 694-9800:
   
WITH A COPY:
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention: Jodi S. Hoffman, Esq.
Tel. (516) 296-7058
Fax (516) 296-7111
E-Mail: jhoffman@certilmanbalin.com
   
 IF TO PURCHASER: 
Tell Realty LLC
c/o Sam Tell and Son, Inc.
58-51 Maspeth Avenue
Maspeth, New York 11378
Tel. (718) 386-0707

 
14

--------------------------------------------------------------------------------


WITH A COPY:
Glen Edelman, Esq.
Mandell, Mandell, Okin & Edelman
3000 Marcus Avenue
New Hyde Park, New York 11040
Tel. (516) 354-2800
Fax (516) 354-2803
E-mail: gedelman@mmoelaw.com



    Any notice hereunder may be given by the attorney for a party and shall have
the same force and effect as if given by the party. Either party may by notice
change the address at which notices are to be given hereunder. Notices shall be
deemed given upon receipt or first refusal thereof.


SECTION 14
CONDEMNATION AND CASUALTY


14.1 In the event of condemnation of the Premises or any portion thereof,
between the date hereof and the Closing Date, which would materially interfere
with or adversely affect the Premises or Purchaser's intended use, Purchaser
shall have the option to terminate this Contract by written notice to Seller, in
which event the sole liability of Seller shall be to cause the Escrow Agent to
refund the Downpayment to Purchaser. Upon such reimbursement, this Contract
shall be null and void and the parties hereto shall be relieved of all further
obligations and liabilities other than any arising under subsection 3.2 and
Section 12 hereof. In the event there is a condemnation and Purchaser does not
elect to terminate this Contract, Seller shall assign to Purchaser any
condemnation award it may be entitled to receive and Seller and Purchaser shall
proceed with the transaction contemplated herein in accordance with the terms
hereof.
 
14.2 With respect to a casualty at the Premises, the provisions of Section
5-1311 of the General Obligations Law shall apply to the sale and purchase
provided for in the Contract.
 


SECTION 15
ESCROW OF DOWNPAYMENT


15.1 Escrow Agent shall hold the proceeds of the checks delivered to Escrow
Agent for the Downpayment, in escrow, in an interest-bearing account maintained
at M&T Bank. 350 Park Avenue, New York, New York.
15

--------------------------------------------------------------------------------


 
15.2 The Downpayment shall be held by the Escrow Agent until the Closing or
sooner termination of this Contract and Escrow Agent shall pay over the interest
or income earned thereon, if any, to the party entitled to the Downpayment. The
party receiving such interest or income shall pay any income taxes due thereon.
If for any reason the Closing does not occur pursuant to the provisions of this
Contract and either party makes a written demand upon Escrow Agent, in the
manner required for notices, for payment of the Downpayment, then Escrow Agent
shall give written notice, in accordance with the provisions of subsection 13.1
to the other party of such demand. If Escrow Agent does not receive a written
objection from the other party to the proposed payment of the Downpayment
pursuant to the aforesaid demand within ten (10) business days after the
delivery of such notice by Escrow Agent, Escrow Agent is hereby authorized to
make such payment in accordance with the aforesaid demand. If Escrow Agent
receives written objection from the other party to the proposed payment of the
Downpayment pursuant to the aforesaid demand within such ten (10) business day
period or if for any other reason Escrow Agent in good faith shall elect not to
make such payment, Escrow Agent shall continue to hold the Downpayment until
otherwise directed by written instructions from Seller and Purchaser or a final
judgment of a court of competent jurisdiction. Escrow Agent, however, shall have
the right at anytime to deposit the Downpayment with the Clerk of any Court of
competent jurisdiction in the State of New York, with a venue of Suffolk County
or Nassau County, and Escrow Agent shall give written notice of such deposit to
the Seller and the Purchaser, and upon such deposit being made, Escrow Agent
shall be discharged from all obligations and responsibilities hereunder. The
parties acknowledge that Escrow Agent is acting solely as a stakeholder at their
request and for their convenience, that Escrow Agent may act upon any writing
believed by it in good faith to be genuine and to be signed and presented by the
proper person and the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any act or omission on its part unless taken or suffered in bad
faith, or in willful disregard of this Contact or involving gross negligence.
Seller and Purchaser shall jointly and severally indemnify, defend and hold
Escrow Agent harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees, incurred in connection with the performance of
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or suffered by Escrow Agent in bad faith, in willful disregard of this
Contract or involving gross negligence. As between Purchaser and Seller, the
losing party shall pay all such costs, claims, expenses and fees. If the
Downpayment shall not earn any interest, or no interest be paid thereon by
reason of the withdrawal of the proceeds, or part thereof, under the provisions
of this Contract or before interest shall be earned or credited, or during any
period of reasonable delay in opening an account, Escrow Agent shall not be
liable by reason thereof. Notwithstanding anything contained herein to the
contrary, Escrow Agent may represent Seller as Seller’s counsel in any action,
suit or other proceeding between Seller and Purchaser or in which Seller and
Purchaser may be involved. Escrow Agent shall have no duties or responsibilities
except as set forth herein. Escrow Agent shall not be bound by any modification
of the Contract unless the same is in writing and signed by Purchaser and Seller
and, if Escrow Agent’s duties hereunder are not affected, unless Escrow Agent
shall have given prior written consent thereto. The provisions relating to the
indemnification of Escrow Agent shall survive the Closing or, if the Closing
does not occur for any reason, shall survive the termination of this Contract.

16

--------------------------------------------------------------------------------


 
SECTION 16
INTENTIONALLY DELETED


 
SECTION 17
CONDITION OF PREMISES


17.1 A. Purchaser acknowledges that it has fully examined the Premises or will,
if applicable, have fully examined the Premises during the Inspection Period and
is purchasing the Premises in an “as is” condition “with all faults” and
specifically and expressly without any warranties, representations or
guarantees, from or on behalf of the Seller and its agents, other than as set
forth elsewhere in this Contract. Purchaser has not relied, and is not relying,
upon any information, document, sales brochures or other literature, maps or
sketches, projection, proforma, statement, representation, guarantee or warranty
(whether express or implied, or oral or written, or material or immaterial) that
may have been given by or made by or on behalf of the Seller, other than as set
forth elsewhere in this Contract.
 
B. Purchaser hereby acknowledges that it shall not be entitled to, and should
not, rely on Seller or its agents as to: (i) the quality, nature, adequacy or
physical condition of the Premises including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities or the electrical, mechanical, HVAC, plumbing, sewerage or utility
systems, facilities or appliances at the Premises, if any; (ii) the quality,
existence, nature, adequacy or physical condition of soils, sub-surface support
or ground water at the Premises; (iii) the existence, quality, nature, adequacy
or physical condition of any utilities serving the Premises; (iv) the existence,
quality, nature or adequacy of any ability to access utilities, including, but
not limited to, electricity, natural gas, water and sewer; (v) the existence,
quality, nature, adequacy, physical condition, or ability to access any rights
of way or roads of any kind; (vi) the development potential of the Premises, its
habitability, merchantability or fitness, suitability or adequacy of the
Premises for any particular purpose; (vii) the zoning classification, use or
other legal status of the Premises; (viii) the existence, applicability, quality
or nature of any setback requirements; (ix) the Premises’ or its operations’
compliance with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions or restrictions or any governmental or quasi-governmental
entity or of any other person or entity; (x) the quality of any labor or
materials relating in any way to the Premises; or (xi) compliance with any
environmental or occupational protection, pollution, subdivision or land use
laws, rules, regulations, orders or requirements including, but not limited to,
those pertaining to the handling, generating, treating, storing or disposing of
any hazardous waste, material or substance. The provisions of this paragraph
shall survive the closing.
 
C. Notwithstanding anything contained herein to the contrary, including
Paragraph 17.1A and B above, the Premises shall be delivered vacant and broom
clean at Closing with all systems, including, but not limited to, electrical,
heating, plumbing, air conditioning, if any, in working order, and the roof
shall be delivered free of leaks.
17

--------------------------------------------------------------------------------


 
SECTION 18
ASSIGNMENT OF CONTRACT


18.1 Purchaser shall not assign this Contract or the rights and obligations
hereunder without the prior written consent of Seller. Provided such consent is
given, no such assignment of Purchaser’s interest in this Contract, however,
shall be valid or binding upon Seller unless and until (a) a duplicate original
thereof, in form satisfactory to Seller, assigning to the assignee all of
Purchaser’s right, title and interest in this Contract, including the
Downpayment, shall be delivered to Seller and (b) an agreement, in form
reasonably satisfactory to Seller, in which the assignee shall assume and agree
to perform and be bound by all of the terms, covenants and conditions of this
Contract, shall be delivered to Seller. The aforesaid documents shall be
delivered to Seller within three (3) days of such assignment. Notwithstanding
the aforesaid assignment, the obligations of Purchaser named herein under this
Contract shall not be discharged, released or impaired by such assignment. For
purposes of this paragraph, any transfer of a majority of the beneficial
ownership of the Purchaser entity shall be deemed an assignment prohibited
hereunder.
 
Notwithstanding the foregoing, Purchaser shall have the right to assign this
Contract to another entity with one or more of the same principal(s) as Sam Tell
and Sons, Inc.




SECTION 19
TAX DEFERRED EXCHANGE


19.1 Seller and Purchaser may desire to exchange, for other property of like
kind and qualifying use within the meaning of Section 1031 of the Internal
Revenue Code of 1986, as amended and the Regulations promulgated thereunder, fee
title in the property which is the subject of this Contract. Seller and
Purchaser expressly reserve the right to assign its rights, but not its
obligations, hereunder to a Qualified Intermediary as provided in IRC Reg.
1.1031(k)-1(g)(4) on or before the Closing Date. Seller and Purchaser shall
cooperate with each other in connection therewith.
 


SECTION 20
MISCELLANEOUS


20.1 If the provisions of any schedule or rider to this Contract are
inconsistent with the provisions of this Contract, the provisions of such
schedule or rider shall prevail.
 
20.2 The Section headings are inserted for convenience of reference only and in
no way define, describe or limit the scope or intent of this Contract or any of
the provisions hereof.
 
20.3 This Contract embodies and constitutes the entire understanding between the
parties with respect to the transaction contemplated herein, and all prior
agreements, understandings, representations and statements, oral or written, are
merged into this Contract. Neither this Contract nor any provisions hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.
18

--------------------------------------------------------------------------------


 
20.4 The acceptance of a deed by Purchaser shall be deemed to be a full
performance and discharge of every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Contract, except
those, if any, which are herein specifically stated to survive the Closing. No
representation, warranty or obligation of either party to this Contract shall
survive the delivery of such deed except as otherwise expressly set forth in
this Contract.
 
20.5 This Contract and the terms and provisions hereof shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, successors and permitted assigns.
 
20.6 This Contract shall not be binding or effective until properly executed and
delivered by Seller and Purchaser to each other.
 
20.7 In the event of any dispute with respect to the reasonableness of any
failure or refusal of Seller to grant its consent or approval or to act
reasonably in connection with any provisions of this Contract where Seller has
agreed not to unreasonably withhold its consent or approval or has agreed to act
in a reasonable manner, Purchaser may, as its exclusive remedy, seek specific
performance of such consent or approval or act. In no event, however, will
Seller be liable for money damages whatsoever by reason of such actions.
 
20.8 Seller represents that its Federal Employer Identification Number is
11-2111421; and Purchaser represents that its Federal Employer Identification
Number is pending.
 
20.9 In the event any portion of this Contract shall be declared by any court of
competent jurisdiction to be invalid, illegal or unenforceable, such portion
shall be deemed severed from this Contract and the remaining parts hereof shall
remain in full force and effect, as fully as though such invalid, illegal or
unenforceable portion had never been part of this Contract, provided that no
material rights of either party shall be impaired.
 
20.10 As used in this Contract, the masculine shall include the feminine and
neuter, the singular shall include the plural and the plural shall include the
singular, as the context may require.
 
20.11 The parties agree that this Contract shall be governed by, and construed
in accordance with the laws of the State of New York.
 
20.12 This Contract may be executed in any number of counterparts which together
shall constitute the agreement of the parties.
 
19

--------------------------------------------------------------------------------


20.13 Purchaser shall have a vendee’s lien against the Premises for the amount
of the Downpayment, but such lien shall not continue after default by Purchaser
under this Contract. Purchaser agrees that it shall not record this Contract or
any memorandum or assignment thereof. Should Purchaser violate the provisions of
the foregoing sentence, this Contract, at Seller’s option, shall become null and
void, whereupon all rights of the Purchaser shall cease and terminate and Seller
shall have the right to retain the Downpayment as and for liquidated damages on
account of such default by Purchaser.
 
20.14 Purchaser and Seller hereby waive trial by jury in any action, proceeding
or counterclaim arising out of this Contract, provided such waiver is not
prohibited by any laws of the State of New York. Any action or proceeding
brought by either party hereto against the other, directly or indirectly,
arising out of this Contract, shall be instituted in a court in Suffolk County
and all motions in any such action shall be made in Suffolk County. This
paragraph shall survive the delivery of the Deed.
 
20.15 Purchaser shall accept unacknowledged receipts, checks, letters,
statements or other proof as to the amount of any liens on the property in the
event that said liens are less than the record amounts and similar proof will be
acceptable as to the payment of such liens, provided that the Title Company
omits any exception as to such liens from Purchaser’s title policy.
 
20.16 No failure or delay of either party in the exercise of any right given to
such party hereunder or the waiver by any party of any condition hereunder for
its benefit (unless the time specified herein for exercise of such right, or
satisfaction of such condition, has expired) shall constitute a waiver of any
other or further right nor shall any single or partial exercise of any right
preclude other or further exercise thereof or any other right. The waiver of any
breach hereunder shall not be deemed to be a waiver of any other or any
subsequent breach hereof.
 
20.17 This Contract is completely non-recourse as to Seller, and as such, only
Seller’s interest in the Premises shall be subject to execution, attachment or
any other claim or proceeding on account of any obligation of Seller hereunder.
 
20.18 The personal property referred to in this Contract shall be deemed
conveyed by the Deed, and no part of the Purchase Price shall be deemed
allocated to such personal property.
20

--------------------------------------------------------------------------------


 
20.19 IDA Contingency. This Contract is subject to and conditioned upon the
adoption by the Town of Babylon Industrial Development Agency (the "Town IDA")
of an Inducement Resolution evidencing the intention of the Town IDA to provide
certain financial assistance with respect to the Premises. Purchaser shall
promptly submit its application for the Inducement Resolution and diligently
pursue same during the Investigation Period. In the event Purchaser has not
received the Inducement Resolution by the last day of the Investigation Period,
Purchaser may terminate this Contract by notifying Seller of same before the
Investigation Period Notice Date, time being "of the essence". In such event,
the sole liability of Seller shall be to cause the Escrow Agent to refund the
Downpayment within ten (10) days after receipt of Purchaser's cancellation
notice. Upon reimbursement, this Contract shall be null and void and the parties
shall be relieved of all further obligations and liabilities, other than any
arising under Subsection 3.2D and Section 12 hereof.
 


 
BALANCE OF PAGE INTENTIONALLY LEFT BLANK
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the
date first above written.


SELLER:


EMBASSY INDUSTRIES, INC.
 
BY: /s/ Joseph A. Molino, Jr.      
Name: Joseph A. Molino, Jr.
Title: Vice President
 


PURCHASER:
 
TELL REALTY LLC


BY: /s/ Marc Tell          
Name: Marc Tell
Title: Managing Partner






Read and Agreed:
For Purposes of §§ 2.2, 2.3 and 15


CERTILMAN BALIN ADLER & HYMAN, LLP


By: /s/ Jodi Hoffman        
Escrow Agent
22

--------------------------------------------------------------------------------


SCHEDULE A


LEGAL DESCRIPTION
 
SEE ANNEXED

--------------------------------------------------------------------------------


 
SCHEDULE A
 


ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING AT
PINELAWN, EAST FARMINGDALE, TOWN OF BABYLON, COUNTY OF SUFFOLK AND STATE OF NEW
YORK, ON THE EASTERLY SIDE OF SMITH STREET AND MORE PARTICULARLY BOUNDED AND
DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE EASTERLY SIDE OF SMITH STREET, DISTANT 788.25 FEET
NORTHEASTERLY AS MEASURED ALONG THE SOUTHERLY AND THEN EASTERLY SIDE OF SMITH
STREET FROM THE EXTREME NORTHEASTERLY END OF A LINE HAVING LENGTH OF 28.28 FEET,
WHICH SAID LINE CONNECTS THE SOUTHERLY SIDE OF SMITH STREET AND THE EASTERLY
SIDE OF NEW HIGHWAY, WHICH SAID POINT OF BEGINNING IS ALSO THE SOUTHWESTERLY
CORNER OF THE PREMISES HEREIN DESCRIBED;


RUNNING THENCE ALONG THE SAID EASTERLY SIDE OF SMITH STREET IN AN NORTHERLY
DIRECTION AND ALONG A CURVE BEARING TO THE LEFT HAVING A RADIUS OF 110 FEET AN
ARC DISTANCE OF 63.04 FEET TO A POINT;


THENCE STILL ALONG THE EASTERLY SIDE OF SMITH STREET, NORTH 4 DEGREES 54 MINUTES
30 SECONDS EAST, 240.49 FEET TO A POINT;


THENCE SOUTH 85 DEGREES 05 MINUTES 30 SECONDS EAST, 575.83 FEET TO A POINT;


THENCE SOUTH 37 DEGREES 12 MINUTES 05 SECONDS WEST, 169.81 FEET TO A POINT;


THENCE SOUTH 02 DEGREES 08 MINUTES 10 SECONDS WEST, 200.18 FEET TO A
POINT;


THENCE NORTH 85 DEGREES 27 MINUTES WEST, 434.90 FEET TO A POINT;


THENCE NORTH 54 DEGREES 20 MINUTES 56 SECONDS WEST, 90.14 FEET TO A POINT IN THE
EASTERLY SIDE OF SMITH STREET, THE POINT OR PLACE OF BEGINNING.


FOR INFORMATION ONLY: DISTRICT 0100 SECTION 005.00 BLOCK 01.00 LOT 011.000

Having Street Address:  
300 Smith St.
Farmingdale, NY

 
 


--------------------------------------------------------------------------------



SCHEDULE B


PERSONAL PROPERTY






NONE
 


--------------------------------------------------------------------------------



SCHEDULE C


PERMITTED EXCEPTIONS




a.  Zoning and subdivision laws, regulations and ordinances and landmark,
historic or wetlands designation.
 
b.  State of facts shown on the survey of the Premises made by George R.
Haubenreich, dated March 27, 1996 and updated December 27, 2002, and any
additional facts as would be shown by an updated survey provided title is not
rendered unmarketable at regular rates.
 
c.  General real estate taxes and special assessments, water and sewer charges
and all other liens and charges of every description which are a lien but are
not then due and payable or delinquent or are the subject of apportionment
pursuant to Section 10 of this Contract.
 
d.  Standard printed exceptions contained in the form jacket of fee title policy
then issued by the title insurance company insuring the fee title with regard to
taxes or assessments which are not shown as existing liens by the records of any
taxing authority that levies taxes or assessments on real property or by the
public records.
 
e. Non-material variations between fences, walls, hedges and the record lines of
the Premises of up to one (1) foot.
 
f. Rights of utilities, if any, to maintain and operate lines, wires, cables,
poles and distribution boxes in, over and upon said Premises for service to the
Premises.
 
g. Covenants, easements, agreements, declarations, licenses and reservations
presently of record, if any, provided the same do not prohibit the present use
and maintenance of existing structures on the Premises.
 


--------------------------------------------------------------------------------



SCHEDULE D


HAZARDOUS SUBSTANCES




1. "No Further Action" Letter from the County of Suffolk Department of Health
Services dated May 30, 2006.
 
2. New York State Department of Environmental Conservation Letter dated June 16,
2006.
 
3. Clarification Letter from County of Suffolk Department of Health Services
dated June 26, 2006.
 
4. E-mail correspondence from New York State Department of Environmental
Conservation dated August 11, 2006 removing the Premises from the database as a
source of contamination.
 


--------------------------------------------------------------------------------



SCHEDULE E


SERVICE CONTRACTS




1. ADT Fire and Security Alarm Service
 
2. Phone service - designated lines for fire alarm and security alarm.
 

